 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          TERRY CORROTHERS,                              CASE NO. C19-0820JLR

11                               Plaintiff,                ORDER STRIKING NOTICE
                                                           OF WITHDRAWAL OF
12                        v.                               COUNSEL

13          NATIONSTAR MORTGAGE LLC,
            et al.,
14
                                 Defendants.
15
            The notice of withdrawal filed by counsel for Plaintiff Terry Corrothers does not
16
     comply with the local rules of this district. (See Not. (Dkt. # 12)); Local Rules W.D.
17
     Wash. LCR 83.2. Specifically, the notice of withdrawal does not comply with Local
18
     Civil Rule 83.2(b)(1) because it is not in the form of a motion or stipulation, does not
19
     seek the court’s leave to withdraw, and does not include a certification that it was served
20
     on the client. See Local Rules W.D. Wash. LCR 83.2(b)(1). In addition, the notice fails
21
     to comply with Local Civil Rule 83.2(b)(2), because no other attorney from counsel’s law
22


     ORDER- 1
 1 firm has filed a notice of appearance. See id. LCR 83.2(b)(2); (see generally Dkt.) The

 2 court therefore STRIKES the notice of withdrawal of counsel and orders counsel for Mr.

 3 Corrothers to comply with Local Civil Rule 83.2(b) in seeking withdrawal. Until counsel

 4 complies with the local rules and the court grants leave to withdraw, counsel’s authority

 5 and duty as counsel of record for Mr. Corrothers shall continue. See Local Rules W.D.

 6 Wash. LCR 83.2(b)(7).

 7         Dated this 1st day of August, 2019.

 8

 9

10
                                                    A
                                                    The Honorable James L. Robart
11                                                  U.S. District Court Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER- 2
